       CASE 0:20-cv-01338-JRT-ECW Doc. 79 Filed 05/03/21 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Linda Tirado,                                 Case No. 20-cv-01338 (JRT-ECW)

             Plaintiff,

      v.                                                   ORDER FOR
                                                          ESI PROTOCOL
City of Minneapolis; Minneapolis Chief of
Police Medaria Arradondo, in his official
capacity; Robert Kroll, in his individual
capacity; and Minneapolis Police
Department Officers John Does 1-4, in
their official and individual capacities,

            Defendants.



       This case is before the Court on the Stipulation for ESI Protocol (Dkt. 77).
Having considered the Stipulation and for good cause shown, IT IS ORDERED that the
following protocol shall govern electronically stored information.

             1.     All Parties are bound by and subject to the terms of this Protocol.

             2.     Definitions.

                           a.     “Discovery Material” is defined as all products of
                    discovery and all information derived therefrom, including, but not
                    limited to, documents, objects and things, , interrogatory/request for
                    admission responses, and any copies, excerpts or summaries thereof,
                    produced by any Party, including third parties, in the above-
                    captioned matter.

                           b.     Plaintiff and Defendants, as well as their officers,
                    directors, employees, agents, and legal counsel, are referred to as the
                    “Parties” solely for the purposes of this Protocol.

                            c.     “Plaintiff” as used herein shall mean Linda Tirado.
        CASE 0:20-cv-01338-JRT-ECW Doc. 79 Filed 05/03/21 Page 2 of 13




                            d.     “Defendants” as used herein shall mean the City
                     Defendants, Robert Kroll, and Minneapolis Police Department
                     Officers John Does 1-4.

              3.    Cooperation. The Parties shall conduct discovery in a cooperative
manner, including, without limitation, by drafting reasonable discovery requests and
responses and by meeting and conferring in good faith on topics such as identification of
key custodians, potentially relevant data sources, search methodologies, search terms,
search refinement, and such other issues as may arise during the course of discovery.

               4.    Requests for Production of Documents. Without waiving any rights
under any applicable rules or law, the Parties agree to meet and confer in good faith
regarding requests for production seeking ESI, including the number of key custodians,
search terms and the time frame for production. Absent an order from the Court upon a
showing of good cause, a Party from whom ESI has been requested shall not be required
to search for responsive ESI from sources that are not reasonably accessible without
undue burden or cost.

              5.     Search/Analysis Methodology.

                     a.      The Parties may agree to employ one or more search
methodologies for the collection and/or analysis of Discovery Material, including, to the
extent agreed by the parties, the use of advanced search, retrieval, and analytics
technologies, to identify potentially relevant ESI. The Parties will meet and confer and
attempt in good faith to reach agreement regarding considerations relating to search
methodology, including but not limited to the below:
                        i. The method of searching and, if applicable, the words, terms,
                           and phrases to be searched;
                        ii. The identities and numbers of custodians for each side from
                            whom ESI will be collected and searched; and
                        iii. The locations of data sources for each such custodian from
                             which ESI will be collected and searched.
                      b.      Once a final search protocol has been agreed to and executed,
a Party may, in good faith, seek to expand or narrow the scope of the search. Where such
a request is made, the Parties will meet and confer and attempt in good faith to reach
agreement as to the timing and conditions of such expansion or limitation. If the Parties
cannot reach agreement, any dispute shall be presented to the Court by motion practice
or, if agreed to by the Parties, by informal resolution.
                     c.    Nothing in this agreement, including any provisions related to
the use or non-use of Search Terms or Searching Syntax, shall excuse a party from
producing documents (including electronic files) it knows to be responsive.
        CASE 0:20-cv-01338-JRT-ECW Doc. 79 Filed 05/03/21 Page 3 of 13




               6.     Deduplication. The Parties may make reasonable efforts to
deduplicate ESI. ESI may be deduplicated vertically within each custodian or
horizontally across custodians. ESI will be considered duplicative if it has the same
content excluding metadata. For example, duplicates would include copies of the same
electronic file saved on the local hard drives and/or network shared drives of multiple
custodians. If attached documents are duplicates but the documents to which they are
attached are not, neither they nor the documents to which they were attached will be
deduplicated. The requesting Party may in good faith request additional metadata for
particular documents that have been deduplicated. The producing Party agrees to meet
and confer in good faith about what, if any, additional metadata will be produced for
those identified documents.

              7.     Privilege Logs and Redaction.

                      a.     Email Thread: An email thread appearing in a single
document or document family may be logged in a single entry provided that such entry
identifies all senders and recipients appearing at any point in the thread.
                   b.    Documents That Need Not to Be Logged on Privilege Log.
The following documents need not be included on a privilege log:
                        1. Privileged documents or documents subject to the work
                           product protection created by counsel, at the instruction of
                           counsel, or after commencement of the action;

                        2. Communications solely between trial counsel and its client;

                        3. Internal communications within a law firm or within the
                           Minneapolis City Attorney’s Office; or

                        4. Any documents generated or communications undertaken in
                           compliance with the duty to preserve information for this
                           action.

                      c.     Dispute Resolution. After the receipt of a privilege log, any
Party may dispute a claim of privilege, however, prior to any submission of any issue to
the Court, the Party disputing a claim of privilege shall provide in writing the
identification (by Bates number) of the documents for which it questions the claim of
privilege and the reasons (including legal support) for its assertion that the documents are
not privileged. Within thirty days, the Party seeking to support the claim of privilege
shall provide a written response supporting the claim of privilege (including legal
support). The Parties will then meet and confer in good faith as to the claims of
privilege. If agreement has not been reached after thirty days, any Party may thereafter
submit a motion with the Court for a determination as to privilege.
        CASE 0:20-cv-01338-JRT-ECW Doc. 79 Filed 05/03/21 Page 4 of 13




              8.     Production Format for ESI.

                       a.     Default Production. The default production for video
recordings, audio recordings, photographs, Excel spreadsheets and PowerPoint
Presentations (which shall include all comments, hidden slides, speakers’ notes, and
similar data) shall be in native format. “Native format” means and refers to the format of
ESI in which it was generated and/or used by the producing party in the usual course of
its business and in its regularly conducted activities. Upon a showing of good cause, a
party may request that photographs that have already been produced prior to the entry of
this ESI protocol be re-produced in native format.

                     b.     Color Copies. Production of photographs or images shall be
in color.

                       c.    General Provisions. Unless the Parties agree to a different
format other than that described in this Section 8, documents originally collected as
electronic files will be converted to either PDF format or Group IV *.tiff image files at
300 dpi or greater at the election of the party requesting the production as noted in the
discovery requests. Original document orientation will be maintained (i.e., portrait to
portrait and landscape to landscape) except for spreadsheets, which will be produced in
accordance with paragraph 8(f), infra. Each .tiff file will be assigned a unique name
matching the Bates number of the corresponding page. Separate folders will not be
created for each document. After such production pursuant to this is complete, a Party
must demonstrate a particularized need for production of electronic documents in any
other format, except for those document which are default produced in native format in
accordance with paragraph 8(a), supra.

                      d.     With the exception of large files such as body worn camera
footage and large PowerPoint presentations with embedded videos, all productions made
by either party (whether in .tiff or PDF format) shall have corresponding files in
IMAGES/NATIVES/TEXT/DATA folders. All production volumes, including those
containing large files such as body worn camera footage and large PowerPoint
presentations with embedded videos, should be compressed in .zip files for transmission
to the other party. The .zip files for large files may be in multiple smaller
volumes. Should there be file transfer site size limitations, Sidley Austin’s share site can
be used to transfer all productions.

                      e.      Document Text. If electronic files do not contain text that is
redacted in connection with the assertion of a privilege or other protection from
disclosure, then the entire document text will be produced as follows: (i) on a document
level basis; (ii) named for the beginning Bates number; (iii) in a separate Text folder
with sub-folders so each folder holds 1000 *.txt files; Redacted documents will be
        CASE 0:20-cv-01338-JRT-ECW Doc. 79 Filed 05/03/21 Page 5 of 13




OCR’d and all such OCR text will be Unicode-compliant (UTF-8). This paragraph shall
not be construed to as to require a transcript of video recordings or audio recordings.

                      f.      Document Text. If electronic files do not contain text that is
redacted in connection with the assertion of a privilege or other protection from
disclosure, then the entire document text will be produced as follows: (i) on a document
level basis; (ii) named for the beginning Bates number; (iii) in a separate Text folder with
sub-folders so each folder holds 1000 *.txt files; Redacted documents will be OCR’d and
all such OCR text will be Unicode-compliant (UTF-8). This paragraph shall not be
construed to as to require a transcript of video recordings or audio recordings.

                       g.     Parent-Child Relationships and Embedded Documents.
Parent-child relationships (the association between emails and attachments) will be
preserved. Email attachments will be consecutively produced with the parent email
record. Embedded files are produced as independent document records. Embedded files
should be assigned Bates numbers that directly follow the Bates numbers of the
documents within which they are embedded. “Embedded files” shall be construed to
mean files kept in the ordinary course of business and shall not include .PNG or .GIF
files that appear in footers or signature blocks.

                     h.    Dynamic Fields. Documents with dynamic fields for file
names, dates, and times will be processed to show the field code (e.g., “[FILENAME]” or
“[AUTODATE]”), rather than the values for such fields existing at the time the file was
processed.

                    i.     Word Processing Files. All word processing files, including
without limitation Microsoft Word files (*.doc and *.docx), will be processed to PDFs or
*.tiff images showing tracked changes and comments. The requesting Party may make
reasonable and good faith requests for particular word processing files to be produced in
native format.

                     j.      Spreadsheet Files. All spreadsheet files, including without
limitation Microsoft Excel files (*.xls and *.xlsx) will be produced in native format, with
each file named per the BEGBATES value of the document, with the appropriate
extension based upon the original file. Natively produced documents will be
accompanied by a *.tiff or PDF image slipsheet indicating that the document was
produced natively. The path to the native file will be referenced in the NativeLink field
described below. To the extent a spreadsheet file contains redactions, parties shall
produce such files in a manner that displays the contents thereof in a nature both legible
and consistent with how such files are displayed in the ordinary course of business. If
such files are incapable of being so produced as *.tiff images or PDF images, such files
shall be produced in native format.
        CASE 0:20-cv-01338-JRT-ECW Doc. 79 Filed 05/03/21 Page 6 of 13




                      k.     Database Records. To the extent that any Party requests
information that is stored in a database or database management system, such information
will be produced by querying the database for discoverable information and generating a
report or a reasonably usable and exportable electronic file (for example, *.csv and/or
*.xls formats) for review by the requesting Party. The Parties will meet and confer
regarding the proper mode of production of any database or database management
system.

                      l.     Non-Standard Files. Non-standard electronic files, include,
but are not limited to, source code, transactional data, database files, and proprietary
applications not publicly available. The Parties agree to meet and confer in good faith
and reach an agreement concerning a reasonable production format for such files.

                     m.     Cellular Phone ESI. When a request is made through
discovery for text messages or other information which is found in a party’s cellular
phone, the parties shall meet and confer to a separate and specific protocol for the
searching of cell phone data, including the type of data to be retrieved and the search and
production methods.

                      n.    Social Media ESI. To the extent that applicable metadata (as
outlined in the table from paragraph 8(p)) on a party’s social media post or account is
within the party’s possession and control, the party will produce all metadata without
applying any privacy or data viewing limitations available from the social media account
or platform.

                    o.    Bates Numbering. Files will be named according to the Bates
number of the corresponding *.tiff image or first page of the PDF or native file. The
Bates number will:

                          i.       be consistent across the production; and

                          ii.      be numerically sequential within a given document.

Attachments to documents will be assigned identification numbers that directly follow
the identification numbers on the documents to which they were attached. If an
identification number or set of identification numbers is skipped, the skipped number or
set of numbers will be noted. In addition, wherever possible, each *.tiff or PDF image
will have its assigned identification number electronically “burned” onto the image.

                     p.     Load File Formats. ESI will be produced in Concordance
load file format. Upon request and demonstration of need, the Parties will meet and
confer to discuss production in an alternative load file format or to produce without load
files.
       CASE 0:20-cv-01338-JRT-ECW Doc. 79 Filed 05/03/21 Page 7 of 13




                      q.     Metadata to be Produced. For all documents collected, the
following metadata fields will be produced for each document to the extent that such
information is available at the time of collection and processing. The term “Scanned
Collections” refers to all documents that are in hard copy form at the time of their
collection. The term “Email and E-Doc Collections” refers to all documents that are in
electronic form at the time of their collection. Metadata fields shall not be produced for
Email Collections and E-Doc Collections where documents within those collections are
redacted and when the provision of the corresponding metadata fields to those redactions
would be detrimental to the preservation of privileged information.
      CASE 0:20-cv-01338-JRT-ECW Doc. 79 Filed 05/03/21 Page 8 of 13




                                     Scanned      Email and
                    Sample           Collection   E-Doc
Field               Data             s            Collections Comment
BEGBATES       [Key ABC              Yes          Yes         First Bates number of
Value]              000001                                    email/doc
ENDBATES            ABC              Yes          Yes         Last Bates number of
                    000008                                    email/doc
BEGATTACH           ABC              Yes          Yes         First Bates number of
                    000009                                    attachment(s)
ENDATTACH           ABC              Yes          Yes         Last Bates number of
                    000015                                    attachment(s)
CUSTODIAN           John Beech       Yes          Yes         Custodian of the
                                                              document
ALL_CUSTODIAN                                                 All custodians of the
                                                              document only if a
                                                              Producing       Party
                                                              elects to de-duplicate
                                                              across custodians
FROM                  John Beech     N/A          Yes         For email
TO                    Janice Birch   N/A          Yes         For email
CC                    Frank          N/A          Yes         For email
                      Maple
BCC                   John           N/A          Yes          For email
                      Oakwood
SUBJECT               Changes to     N/A          Yes          Subject of the email
                      Access
                      Database
TITLE                 Changes to     N/A          Yes          Title of the E-Doc
                      Access
                      Database
DATE_SENT             10/10/2005     N/A          Yes          Date the email was
                                                               sent
TIME_SENT             07:05 PM       N/A          Yes          Time the email was
                                                               sent
FILE_NAME             File.doc       N/A          Yes          File name
FILE_EXTEN                           N/A          Yes          The file extension
                      MSG(email                                will vary depending if
                      )      DOC                               the original document
                      (attachment                              is a parent email or a
                      – ex. Word                               child attachment or a
                      document)                                loose E-Doc
       CASE 0:20-cv-01338-JRT-ECW Doc. 79 Filed 05/03/21 Page 9 of 13




AUTHOR                 John Beech   N/A       Yes         Attachment or loose
                                                          E-Doc        Metadata;
                                                          Author of the original
                                                          native file.
DATE_CREATED (C)       10/08/2005   N/A       Yes         For attachment or
                                                          loose E-Doc – in
                                                          properties.       For
                                                          scanned collections
                                                          this is the date of
                                                          document.
DATE_MOD (M)           10/09/2005   N/A       Yes         For attachment or
                                                          loose E-Doc – in
                                                          properties
PRINTED DATE           10/10/2005   N/A       Yes         Attachment or loose
                                                          E-Doc        metadata.
                                                          Latest print date for
                                                          native file.

FILE_SIZE              32604160     N/A       Yes         Size of file

PATH                   C:\MYDOC N/A           Yes         Path           where
                       UMENTS\                            attachment or local
                       DOEJ                               where local file was
                                                          stored.

FULLTEXT               Fulltext\001 Yes       Yes         Text of the email or
                       \001\ ABC                          attachment or loose
                       000001.txt                         E-Doc

NativeLink             Natives\001 N/A        Yes         Path where Native file
                       \001\ ABC                          is    located      on
                       000001.XL                          production delivery
                       S                                  media

REDACTED               Yes          N/A       Yes         If document has been
                                                          redacted
TIME           ZONE Pacific Date N/A          Yes         Time zone in which
PRODUCED            Time (PDT-                            document         was
                    7000)                                 produced
       CASE 0:20-cv-01338-JRT-ECW Doc. 79 Filed 05/03/21 Page 10 of 13




              9.    Production Format for Scanned Collection Documents. Scanned
collection documents (those that exist in hard copy form at the time of their collection)
will be produced by scanning and OCRing the documents and producing them as follows:

                       a. Photographs
                              i. Photographs should be in color single-page Group IV
                                 TIF images or PDFs grouped by document.
                              ii. Files should be named to match the image key plus the
                                  *.tiff or PDF extension
                              iii. LZW compression should not be used for any image
                                   files.
                              v. There should be no more than 1,000 image files per
                                 directory unless necessary to prevent a document
                                 splitting across a directory.
                       b. OCR
                              i. OCR should be performed on a document level and
                                 provided in document-level text files. OCR should not
                                 be delivered in the data load file or other delimited text
                                 file.
                              ii. OCR text files should be named to match the Bates
                                  number of the first page of the document to which the
                                  OCR text corresponds.
                              iii. A load file containing the first Bates number and the
                                   path to the corresponding document-level text file
                                   should be provided in the following format:
                                   ABC000001, ABC001\OCR\00\00\ ABC000001.txt.
                                   (A space exists between the comma and the full path).
                       c. Image/Data Load Files
                              i. An Opticon (*.opt) should be provided.
                              ii. A text file containing the beginning and ending Bates
                                  number of each document will be provided with each
                                  production.
                              iii. Unless other delimiters are specified, any fielded data
                                   provided in a text file should use the Concordance
                                   default delimiters or the pipe (|) as the field separator
                                   and the caret (^) as the quote character. The semi-
                                   colon (;) should be used as the multi-entry separator.
       CASE 0:20-cv-01338-JRT-ECW Doc. 79 Filed 05/03/21 Page 11 of 13




                               iv. Any delimited text file containing fielded data should
                                   contain in the first line a list of the fields provided in
                                   the order in which they are provided in the file.
                               v. Paragraph 9(c) shall not apply to large files such as
                                   body worn camera footage and large PowerPoint
                                   presentations with embedded videos.

               10.     Third Parties. A Party that issues a third party subpoena (“Issuing
Party”) shall include a copy of this Protocol with the subpoena and request that the third
party produce documents in accordance with the specifications set forth herein. The
Issuing Party is responsible for producing any documents obtained pursuant to a
subpoena to all other parties. No party shall be required to reformat or re-Bates stamp
any documents or data produced by a third party in this litigation. In the event that a
third party produces documents without Bates numbers, then the Party who sought
discovery from the third party shall produce the reproduction or production with a unique
bates number in accordance with Paragraph 8(k) above. Nothing in this Protocol is
intended or should be interpreted as narrowing, expanding, or otherwise affecting the
rights of the Parties or third parties to object to a subpoena.

              11.    Encryption. To maximize the security of information in transit, any
media on which documents are produced may be encrypted by the producing Party. In
such cases, the producing Party shall transmit the encryption key or password to the
requesting Party, under separate cover, contemporaneously with sending the encrypted
media.

             12.    Prioritized Searching.

                     a.      Data Sources that are Reasonably Accessible: The Parties
agree that any search for relevant and discoverable documents shall initially involve
searching for such documents in data sources within which such documents are likely to
be most readily accessible. All active sources, such as document management and hosted
sources, are presumed to be reasonably accessible.
                      b.    Data Sources that are Not Reasonably Accessible: Data
sources that are not reasonably accessible because of undue burden or cost shall not be
searched until the search(es) described in the preceding subparagraph have been
completed. Requests for information expected to be found in data sources identified as
not reasonably accessible because of undue burden or cost must be narrowly focused with
factual bases supporting them.
              13.    Use of Natively Produced Documents: Should any document
produced in native format be printed to a *.tiff image or PDF image to be used at any
hearing or deposition, the Bates number and any applicable confidentiality designation
shall be placed on each page of the document in *.tiff or PDF format. Both the Bates
       CASE 0:20-cv-01338-JRT-ECW Doc. 79 Filed 05/03/21 Page 12 of 13




number for the *.tiff image or PDF image will also be placed on the first page of the
document for identification purposes.

               14.    Non-Waiver. The mere production of ESI in this litigation will not
itself constitute a waiver for any purpose. Nothing in this protocol shall be construed to
affect the authenticity or admissibility of any document or data. All objections to the
authenticity or admissibility of any document or data are preserved and may be asserted
at any time.

              15.    Confidential Information. For the avoidance of doubt, nothing
herein shall contradict the Parties’ rights and obligations with respect to any information
designated as Confidential or Attorneys’ Eyes Only under the Protective Order.

              16.    Inadvertent Disclosure. Nothing herein shall contradict the Parties’
rights and obligations with respect to the inadvertent disclosure of a protected document
under the Protective Order.

                      a.     Preservation of Discoverable Information. Each Party has an
obligation to take reasonable and proportional steps to preserve discoverable information
in the Party’s possession, custody or control. The Parties are not required to modify or
suspend, on a going forward basis, the procedures used by them in the ordinary course of
business to back up and archive data, including backup media rotation procedures. The
Parties have not taken, and are not required to take any backup tapes out of ordinary
rotation.
                     b.     Absent a showing of good cause by the requesting Party, the
categories of ESI identified below need not be preserved.
                        1. Deleted, slack, fragmented, or other data only accessible by
                           use of computer forensics.
                        2. Random access memory (RAM), temporary files, or other
                           ephemeral data that are difficult to preserve without disabling
                           the operating system.
                        3. On-line access data such as temporary internet files, browser
                           history, file or memory cache, cookies, and other similar data.
                        4. Data in metadata fields that are frequently updated
                           automatically as part of the usual operation of a software
                           application, operating system or network, such as date last
                           opened or printed.
                        5. Other electronic data stored on a mobile device, such as
                           calendar or contact data or notes, provided that a copy of such
                           information is routinely saved elsewhere.
       CASE 0:20-cv-01338-JRT-ECW Doc. 79 Filed 05/03/21 Page 13 of 13




                        6. Instant messages that are not ordinarily printed or maintained
                           in a server dedicated to instant messaging.
                        7. Logs of calls made from mobile devices, cell phones,
                           smartphones, or blackberries.
                        8. Operating system files, executable files, server, system or
                           network logs.

               17.     This Stipulation and Protocol May Be Modified For Good Cause. If
any formatting requirements or other specifications agreed to in this Protocol are later
determined by the producing party to be not feasible, or unduly burdensome or
unreasonably costly, the Parties will promptly meet and confer in order to attempt to
agree upon appropriate modifications to the Protocol before presenting any such issue to
the Court. If the parties cannot resolve their disagreements regarding modifications, they
agree to submit the dispute to the Court in the manner provided by the Federal Rules of
Civil Procedure, the local rules of the Court for discovery disputes, and the scheduling
order in this case or, if the parties agree to do so, by informal presentation to the
Magistrate Judge.


Dated: May 3, 2021                       s/Elizabeth Cowan Wright
                                         ELIZABETH COWAN WRIGHT
                                         United States Magistrate Judge
